EXHIBIT 10.1
EXECUTION COPY
THIRD AMENDMENT
     THIRD AMENDMENT, dated as of August 7, 2008 (this “Third Amendment”), to
the Credit Agreement, dated as of July 25, 2007 (as heretofore amended,
supplemented or otherwise modified, the “Credit Agreement”), among Beazer Homes
USA, Inc., a Delaware corporation (the “Borrower”), the several lenders from
time to time parties thereto (the “Lenders”) and Wachovia Bank, National
Association, as agent (in such capacity, the “Agent”).
W I T N E S S E T H :
     WHEREAS, the Borrower, the Lenders and the Agent are parties to the Credit
Agreement;
     WHEREAS, the Borrower has requested that the Required Lenders amend the
Credit Agreement, and the Required Lenders are agreeable to such request but
only upon the terms and subject to the conditions set forth herein;
     NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, and for other valuable consideration the receipt of which is
hereby acknowledged, the Borrower, the Required Lenders, and the Agent agree as
follows:
     SECTION 1. DEFINITIONS. Unless otherwise defined herein, capitalized terms
are used herein as defined in the Credit Agreement.
     SECTION 2. AMENDMENTS.
          2.1 Amendment to Section 1.01.
          (a) Section 1.01 of the Credit Agreement is hereby amended by
inserting the following new definitions in appropriate alphabetical order:
     “Deferred Tax Valuation Allowance” means any valuation allowance applied to
deferred tax assets as determined in accordance with GAAP and included in the
financial statements of the Borrower.
     “Disqualified Stock” means any equity interest which, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures or is mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, in whole or in
part, on or prior to the date which is six months after the Termination Date,
(b) is convertible into or exchangeable (unless at the sole option of the issuer
thereof) for (i) debt securities or (ii) any equity interests referred to in
(a) above, in each case at any time on or prior to the date which is six months
after the Termination

- 1 -



--------------------------------------------------------------------------------



 



Date, or (c) contains any repurchase obligation which may come into effect prior
to payment in full of all Obligations and termination of all Commitments;
provided, however, that any equity interests that would not constitute
Disqualified Stock but for provisions thereof giving holders thereof (or the
holders of any security into or for which such equity interests is convertible,
exchangeable or exercisable) the right to require the issuer thereof to redeem
such equity interests upon the occurrence of a change in control or an asset
sale occurring prior to the Termination Date shall not constitute Disqualified
Stock if such equity interests provide that the issuer thereof will not redeem
any such equity interests pursuant to such provisions prior to the repayment in
full of the Obligations and termination of all Commitments.
     “Minimum Consolidated Tangible Net Worth Level” means, at any time, the
applicable level determined by reference to the Consolidated Tangible Net Worth
of the Borrower set forth in the grid below:

          Minimum Consolidated Consolidated Tangible Net Worth   Tangible Net
Worth Level
Greater than or equal to $350,000,000
  Level I
Less than $350,000,000 but greater than $250,000,000
  Level II
Less than $250,000,000 but greater than $100,000,000
  Level III

; provided that, (x) if Consolidated Tangible Net Worth is greater than or equal
to $350,000,000 at the time of determination, but either (a) the Leverage Ratio
at such time, calculated excluding 100% of the effect on Consolidated Tangible
Net Worth resulting from the recording of any Deferred Tax Valuation Allowance
in any fiscal quarter ending after March 31, 2008, exceeds 3.50 to 1.00 or
(b) the Leverage Ratio at such time, calculated including 100% of the effect on
Consolidated Tangible Net Worth resulting from the recording of any Deferred Tax
Valuation Allowance in any fiscal quarter ending after March 31, 2008, exceeds
5.00 to 1.00, then the Minimum Consolidated Tangible Net Worth Level shall be
Level II, (y) the Minimum Consolidated Tangible Net Worth Level shall be deemed
to be at Level I on and after the Third Amendment Effective Date until such time
as the next quarterly or annual financial statements are delivered pursuant to
Section 5.08(1) or 5.08(2) and (z) if at any time the Minimum Consolidated
Tangible Net Worth Level is reduced to Level II or Level III, it shall not be
raised at any subsequent time regardless of any subsequent level of Consolidated
Tangible Net Worth.
     “Secured Borrowing Base Loan Coverage Minimum” means at any time (a) the
Minimum Consolidated Tangible Net Worth Level is at Level I, 3.0 to

- 2 -



--------------------------------------------------------------------------------



 



1.0; (b) the Minimum Consolidated Tangible Net Worth Level is at Level II, 4.50
to 1.00; and (c) the Minimum Consolidated Tangible Net Worth Level is at Level
III, 6.00 to 1.00; provided that, if the Interest Coverage Ratio for the fiscal
quarter ended June 30, 2010 shall be less than 1.00 to 1.00, the Secured
Borrowing Base Loan Coverage Minimum shall be 4.50 to 1.00, unless Minimum
Consolidated Net Worth is at Level III, in which case the Secured Borrowing Base
Loan Coverage Minimum shall be 6.00 to 1.00.
     “Secured Borrowing Base Loan Coverage Ratio” means, at any time, the ratio
of the Secured Borrowing Base to the Aggregate Outstanding Extensions of Credit.
     “Third Amendment” means the Third Amendment, dated as of August 7, 2008, to
and under this Agreement.
     “Third Amendment Effective Date” means the date that the Third Amendment
becomes effective in accordance with its terms.
          (b) Section 1.01 of the Credit Agreement is hereby amended by deleting
the following definitions: “Adjusted Land Value”, “Collateral Release
Conditions”, “Collateral Release Date”, “Interim Period”, “Senior Notes
Litigation” and “Senior Notes Resolution”.
          (c) Section 1.01 of the Credit Agreement is hereby amended by deleting
the definition of “Aggregate Commitment” in its entirety and inserting in lieu
thereof the following:
     “Aggregate Commitment” means, at any time after the Third Amendment
Effective Date, the aggregate Commitments of all the Lenders in the amount
determined by reference to the Minimum Consolidated Tangible Net Worth Level set
forth in the grid below, as such commitment amount may be reduced or increased
from time to time pursuant to the terms of this Agreement:

      Minimum Consolidated Tangible Net Worth Level   Aggregate Commitment
Amount
Level I
  $400,000,000
Level II
  $250,000,000
Level III
  $100,000,000

; provided that, if the Interest Coverage Ratio for the fiscal quarter ending
June 30, 2010 shall be less than 1.00 to 1.00, the Aggregate Commitment Amount
shall be reduced to the lower of (a) $200,000,000, if the Minimum Consolidated
Tangible Net Worth Level is at Level I or Level II, and (b) $100,000,000 if the
Minimum Consolidated Tangible Net Worth Ratio is at Level III.

- 3 -



--------------------------------------------------------------------------------



 



          (d) Section 1.01 of the Credit Agreement is hereby amended by deleting
the definition of “Applicable Commitment Rate” in its entirety and inserting in
lieu thereof the following:
     “Applicable Commitment Rate” means, as at any date of determination, a rate
per annum equal to (a) 0.35% if the average daily unused portion of the
Aggregate Commitment during the fiscal quarter ending on or immediately prior to
such date of determination equals or exceeds 50% of the Aggregate Commitment,
and (b) 0.25% if the average daily unused portion of the Aggregate Commitment
during the fiscal quarter ending on or immediately prior to such date of
determination is less than 50% of the Aggregate Commitment.
          (e) Section 1.01 of the Credit Agreement is hereby amended by
replacing the phrase “except for Liens permitted under Sections 6.01(1), (2) or
(6)” in the definition of “Borrowing Base” with the following: “except for Liens
permitted under Sections 6.01(1), (2), (6) or (7)”.
          (f) Section 1.01 of the Credit Agreement is hereby amended by deleting
the definition of “Borrowing Base Debt” in its entirety and inserting in lieu
thereof the following:
     “Borrowing Base Debt” means the Aggregate Outstanding Extensions of Credit.
          (g) Section 1.01 of the Credit Agreement is hereby amended by deleting
the definition of “Inventory Valuation Date” in its entirety and inserting in
lieu thereof the following:
     “Inventory Valuation Date” means the last day of the most recent calendar
month of the Borrower with respect to which the Borrower is required to have
delivered a Borrowing Base Certificate pursuant to Section 5.08(6) and
Section 2.01.2(b)(ix).
          (h) Section 1.01 of the Credit Agreement is hereby amended by deleting
the definition of “Secured Borrowing Base” in its entirety and inserting in lieu
thereof the following:
     “Secured Borrowing Base” means, with respect to any date of determination,
an amount equal to the sum of the following assets of the Borrower and all
Guarantors which are Wholly-Owned Subsidiaries of Borrower with respect to which
the Borrower shall have satisfied the Secured Borrowing Base Conditions: an
amount equal to (i) (x) if the Secured Borrowing Base Loan Coverage Minimum is
3.0 to 1.0, 300% of the Unrestricted Cash, (y) if the Secured Borrowing Base
Loan Coverage Minimum is 4.5 to 1.0, 450% of the Unrestricted Cash and (z) if
the Secured Borrowing Base Loan Coverage Minimum is 6.0 to 1.0, 600% of the
Unrestricted Cash plus (ii) 100% of the book value of Receivables from Housing
Unit Closings plus (iii) 100% of the book value of Lots under Development plus
(iv) 100% of the book value of Finished

- 4 -



--------------------------------------------------------------------------------



 



Lots plus (v) 100% of the book value of Speculative Housing Units plus (vi) 100%
of the book value of Housing Units under Contract minus (vii) for any asset the
value of which is included in clauses (i)-(vi) above and which is subject to a
Lien permitted under Section 6.01(7), (x) the amount to be paid by the Borrower
or any Subsidiary under any profit sharing or marketing agreement with respect
thereto if the amount due under such agreement is a determined dollar amount or
(y) if the amount to be paid by the Borrower or any Subsidiary under any profit
sharing or marketing agreement with respect to such asset is a percentage of
book value or gross sales price of such asset, the agreed upon percentage
multiplied by the book value of such asset; provided that, if the Agent has an
Acceptable Appraisal with respect to a Real Property (or any portion thereof)
that is included in the Secured Borrowing Base, then the amount of availability
includable in the Secured Borrowing Base attributable to such Real Property (or
portion thereof) shall be equal to the lesser of (A) the amounts calculated as
set forth above and (B) the amounts that would be calculated as set forth using
the Appraised Value of such Real Property (or portion thereof) instead of book
value. Notwithstanding anything to the contrary herein, (x) not more than 30% of
the total aggregate Secured Borrowing Base (including, without limitation,
Unrestricted Cash and Receivables) shall be comprised of Lots Under Development
and Finished Lots and (y) not more than 25% of the total aggregate Secured
Borrowing Base (including, without limitation, Unrestricted Cash and
Receivables) shall be comprised of Secured Borrowing Base Assets of the type
described in the foregoing clauses (iii) through (vi) that relate to property
located in a Single Market; provided further that, at any time the Minimum
Consolidated Tangible Net Worth Level is at either Level II or Level III, Lots
Under Development shall be excluded from the Secured Borrowing Base for the
determining compliance with Section 2.01.2(b).
          2.2 Section 2.01.2(a) of the Credit Agreement is hereby amended by
deleting such Section in its entirety and inserting in lieu thereof the
following:
     (a) [Intentionally Deleted.]
          2.3 Section 2.01.2(b)(i) of the Credit Agreement is hereby amended by
deleting such Section in its entirety and inserting in lieu thereof the
following:
     (b) Secured Borrowing Base. (i) On and after the Third Amendment Effective
Date, (A) at any time after the date that is sixty (60) days following the Third
Amendment Effective Date, the Secured Borrowing Base Loan Coverage Ratio must
exceed the Secured Borrowing Base Loan Coverage Minimum as of the most recent
date of determination, and (B) no Loan shall be made, and no Facility Letter of
Credit shall be issued or amended, if after giving effect to the incurrence of
such Loan or the issuance or amendment of such Facility Letter of Credit, the
then effective Secured Borrowing Base Loan Coverage Ratio does not exceed the
Secured Borrowing Base Loan Coverage Minimum as of the most recent date of
determination; provided that, a Loan shall not be deemed to have increased the
amount of the Aggregate Outstanding

- 5 -



--------------------------------------------------------------------------------



 



Extensions of Credit to the extent that the proceeds of such Loan are
immediately used to repay a Swing Line Loan theretofore included in the
calculation of Aggregate Outstanding Extensions of Credit.
          2.4 Section 2.01.2(b)(v) of the Credit Agreement is hereby amended by
deleting such Section in its entirety and inserting in lieu thereof the
following:
     (v) The Agent and the Lenders hereby agree that (A) upon satisfaction of
the Permitted Secured Debt Conditions, all of the security interests and Liens
shall be deemed to be forever released, discharged and terminated on the
applicable Collateral being pledged to the secured party providing the Secured
Debt only to the extent such Secured Debt is permitted under Section 6.02 (it
being understood that, in the case of this clause (A), no Liens shall be
released, discharged or terminated on Collateral included in the Secured
Borrowing Base and the proceeds thereof) and (B) upon the occurrence of the
Termination Date and payment in full of the all outstanding Obligations (or,
with respect to outstanding Facility Letters of Credit, cash collateralization
or other arrangements reasonably satisfactory to Issuer thereof and the Agent)
all of the security interests in, and Liens on, the Collateral, shall be deemed
to be forever released, discharged and terminated. From and after the date that
the Permitted Secured Debt Conditions shall have been satisfied or the
Termination Date shall have occurred and all outstanding Obligations shall have
been paid in full (or, with respect to outstanding Facility Letters of Credit,
cash collateralized or provided for pursuant to other arrangements reasonably
satisfactory to Issuer thereof and the Agent), the Agent shall (x) execute (as
applicable) and deliver Uniform Commercial Code termination statements (and to,
the extent permitted under the Uniform Commercial Code in effect in any relevant
jurisdiction, does hereby authorize the Loan Parties from and after the date
that the Permitted Secured Debt Conditions shall have been satisfied to file, or
cause to be filed, such termination statements), intellectual property release
documents and such other instruments of release and discharge pertaining to the
security interests and other Liens granted to the Agent pursuant to the Security
Documents in any of the Collateral being so released as the Borrower may
reasonably request to effectuate, or reflect of public record, the release and
discharge of all such security interests and Liens and (y) deliver promptly all
Collateral in its possession to the extent that the Liens on such Collateral are
being released, discharged or terminated. All of the foregoing deliveries shall
be at the expense of the Borrower, with no liability to the Agent or any Lender,
and with no representation or warranty by or recourse to the Agent or any
Lender.
          2.5 Amendment to Sections 2.05 (a), (b) and (c). Sections 2.05(a),
(b) and (c) of the Credit Agreement are hereby amended by deleting such Sections
in their entirety and inserting in lieu thereof the following:
     (a) On and after the Third Amendment Effective Date, the Applicable
Eurodollar Margin shall be determined by reference to the Minimum

- 6 -



--------------------------------------------------------------------------------



 



Consolidated Tangible Net Worth Level in accordance with the following pricing
grid and the provisions of this Section 2.05:

      Minimum Consolidated Tangible Net Worth Level   Applicable Eurodollar
Margin
Level I
  4.50%
Level II
  5.00%
Level III
  5.50%

     (b) The Applicable Eurodollar Margin under the foregoing pricing grid shall
be determined with reference to the Minimum Consolidated Tangible Net Worth
Level as of the last day of each fiscal quarter. The determination of the
Minimum Consolidated Tangible Net Worth Level shall be made from the then most
recent annual or quarterly financial statements of the Borrower delivered by the
Borrower pursuant to Sections 5.08(1) and 5.08(2), and the adjustment, if any,
to the Applicable Eurodollar Margin shall take place on, and be effective from
and after, the fifth Business Day after the date on which the Agent has received
such financial statements.
     (c) If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or a calculation error, the Borrower or the
Agent determines that (i) the Minimum Consolidated Tangible Net Worth Level as
calculated by the Borrower as of any applicable date was inaccurate and (ii) a
proper calculation of the Minimum Consolidated Tangible Net Worth Level would
have resulted in higher pricing for such period, the Borrower shall immediately
and retroactively be obligated to pay to the Agent, for the account of the
applicable Lenders, promptly on demand by the Agent (or, after the occurrence of
an actual or deemed entry of an order for relief with respect to Borrower under
the Bankruptcy Code of the United States of America, automatically and without
further action by the Agent, any Lender, or any Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period. This
paragraph shall not limit the rights of the Agent, any Lender, or any Issuer, as
the case may be under Article VIII. The Borrower’s obligations under this
paragraph shall survive the termination of the Commitments and the repayment of
all other Obligations hereunder.
          2.6 Amendment to Section 2.11(c). Section 2.11(c) of the Credit
Agreement is hereby amended by deleting such Section in its entirety and
inserting in lieu thereof the following:

- 7 -



--------------------------------------------------------------------------------



 



     (c) If at any time the Aggregate Outstanding Extensions of Credit exceeds
the lesser of the Secured Borrowing Base and the Aggregate Commitment, then the
Borrower shall within two Business Days thereafter prepay Loans and/or cash
collateralize the Facility Letter of Credit Obligations in an aggregate amount
equal to any such excess; provided that, the Borrower shall not be required to
so prepay or cash collateralize at any time during the period commencing on the
Third Amendment Effective Date and ending on the date that is sixty (60) days
following the Third Amendment Effective Date;
          2.7 Amendment to Section 2.22.1(b). Section 2.22.1(b) of the Credit
Agreement is hereby amended by deleting such Section in its entirety and
inserting in lieu thereof the following:
     (b) The Borrower shall not request, and no Issuer shall issue, a Facility
Letter of Credit for any purpose other than for purposes for which Loan proceeds
may by used, provided that, the Borrower shall not request Facility Letters of
Credit for any purposes other than for such purposes which are permitted to be
secured by a “Permitted Lien” under, and as defined in, each of the Senior
Indentures without regard to the provisions of clause (xi) thereunder”
          2.8 Amendment to Section 2.22.3(iii)(a). Section 2.22.3(iii)(a) of the
Credit Agreement is hereby amended by deleting such Section in its entirety and
inserting in lieu thereof the following:
     (a) The representations and warranties contained in Article IV of this
Agreement are correct in all material respects on and as of such Issuance Date
as though made on and as of such Issuance Date except to the extent that any
such representation or warranty is stated to relate solely to an earlier date,
in which case such representation or warranty is correct in all material
respects as of such earlier date, provided that this condition shall be deemed
to have been waived solely to the extent that the representations and warranties
contained in Section 4.04 (Financial Statements), Section 4.06 (Other
Agreements), Section 4.07 (Litigation), Section 4.14 (Law; Environment) and
Section 4.17 (Accuracy of Information) are incorrect, incomplete or misleading
as a result of (or in the case of the representations and warranties contained
in Section 4.07, directly resulting from) the matters identified in the
Borrower’s Annual Report on Form 10-K for the fiscal year ended September 30,
2007 (it being understood that any certificate to be delivered pursuant to this
Section may be so qualified);
          2.9 Amendment to Section 2.22.3(iii)(c). Section 2.22.3(iii)(c) of the
Credit Agreement is hereby amended by deleting such Section in its entirety and
inserting in lieu thereof the following:
     (c) [Intentionally Omitted.]

- 8 -



--------------------------------------------------------------------------------



 



          2.10 Amendment to Section 2.22.6(c). Section 2.22.6(c) of the Credit
Agreement is hereby amended by deleting such Section in its entirety and
inserting in lieu thereof the following:
     (c) If any draft is paid under any Facility Letter of Credit, the Borrower
shall reimburse the Issuing Lender for the amount of (a) the draft so paid and
(b) any taxes, fees, charges or other costs or expenses incurred by the Issuing
Lender in connection with such payment, not later than 12:00 Noon, Charlotte,
North Carolina time, on (i) the Business Day immediately following the day that
the Borrower receives notice of such draft, if such notice is received on such
day prior to 10:00 A.M., Charlotte, North Carolina time, or (ii) if clause
(i) above does not apply, the second Business Day following the day that the
Borrower receives such notice. Each such payment shall be made to the Issuing
Lender at its address for notices referred to herein in Dollars and in
immediately available funds. Interest shall be payable on any such amounts from
the date on which the relevant draft is paid until payment in full at the rate
set forth in (x) until the Business Day next succeeding the date when such
payment is required as set forth above, Section 2.07(a) and (y) thereafter,
Section 2.07(d).
          2.11 Amendment to Section 3.02. Section 3.02 of the Credit Agreement
is hereby amended by deleting clauses (1)(a)-(c) in such Section in their
entirety and inserting in lieu thereof the following:
     (a) The representations and warranties contained in Article IV of this
Agreement are correct in all material respects on and as of the date of such
Loan as though made on and as of such date except to the extent that any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty is correct in all material respects
as of such earlier date, provided that this condition shall be deemed to have
been waived solely to the extent that the representations and warranties
contained in Section 4.04 (Financial Statements), Section 4.06 (Other
Agreements), Section 4.07 (Litigation), Section 4.14 (Law; Environment) and
Section 4.17 (Accuracy of Information) are incorrect, incomplete or misleading
as a result of (or in the case of the representations and warranties contained
in Section 4.07, directly resulting from) the matters identified in the
Borrower’s Annual Report on Form 10-K for the fiscal year ended September 30,
2007 (it being understood that any certificate to be delivered pursuant to this
Section may be so qualified);
     (b) No Default or Event of Default has occurred and is continuing, or would
result from such Loan; and
     (c) [Intentionally Omitted.]
          2.12 Amendments to Section 4.18. Section 4.18(a) of the Credit
Agreement is hereby amended by replacing the phrase “Liens permitted under
Section 6.01(1) through (6)” therein with the following: “Liens permitted under
Section 6.01(1) through (7)”, and by deleting the phrase “the Collateral Release
Date or other” therein. Section 4.18(b) of the Credit Agreement is hereby
amended by inserting after the phrase “clause (c) of the definition of Mortgage
Conditions” therein the following: “and other than Liens permitted pursuant to
clause

- 9 -



--------------------------------------------------------------------------------



 



(g) of the definition of Mortgage Conditions or Section 6.01(7)” and by deleting
the phrase “the Collateral Release Date or other” therein.
          2.13 Amendment to Section 4.19. Section 4.19 of the Credit Agreement
is hereby amended by deleting such Section in its entirety and inserting in lieu
thereof the following:
     Section 4.19 Certain Representations and Warranties. The representations
and warranties contained in Section 4.04 (Financial Statements), Section 4.06
(Other Agreements), Section 4.07 (Litigation), Section 4.14 (Law; Environment)
and Section 4.17 (Accuracy of Information) shall be deemed to be made as set
forth in this Agreement except that such representations and warranties shall be
deemed to be made with an exception for (or in the case of the representations
and warranties contained in Section 4.07, the matters directly resulting from)
the matters identified in the Borrower’s Annual Report on Form 10-K for the
fiscal year ended September 30, 2007.
          2.14 Amendments to Section 5.08. Section 5.08 of the Credit Agreement
is hereby amended by (x) deleting clause (4) thereof in its entirety and
inserting in lieu thereof the following: “(4) [Intentionally Deleted]”,
(y) deleting clause (6) thereof in its entirety and inserting in lieu thereof
the following: “(6) [Intentionally Deleted]”, and (z) deleting clause (9)
thereof in its entirety and inserting in lieu thereof the following: “(9)
[Intentionally Deleted]”.
          2.15 Amendments to Section 5.14. Section 5.14 of the Credit Agreement
is hereby amended by deleting such Section in its entirety and inserting in lieu
thereof the following:
     Section 5.14 [Intentionally omitted.]
          2.16 Amendment to Section 6.01. Section 6.01 of the Credit Agreement
is hereby amended by adding the following new clause (7) thereto and renumbering
existing clauses (7) and (8) thereof to be clauses (8) and (9), respectively:
     (7) Liens in favor of a seller of Entitled Land, Lots Under Development or
Finished Lots requiring the Borrower or any Subsidiary to make a payment upon
the future sale of such Entitled Land, Lots Under Development or Finished Lots
in an amount not to exceed five percent (5%) of the gross sales price or in the
case of profit sharing or marketing agreements an amount that is reasonable and
customary in the industry and market;
          2.17 Amendment to Section 6.02. Section 6.02 of the Credit Agreement
is hereby amended by deleting such Section in its entirety and inserting in lieu
thereof the following:
     Section 6.02 Secured Debt. Create, incur, assume or suffer to exist, or
permit any Subsidiary to create, incur, assume or suffer to exist, any Secured
Debt, except for Secured Debt in an aggregate amount outstanding at any

- 10 -



--------------------------------------------------------------------------------



 



one time not exceeding (a) $300,000,000 plus (b) the amount (if any) of any
secured Debt of an entity acquired by Borrower after the Closing Date; provided
that, (i) such secured Debt was in existence prior to the date of such
Acquisition and was not incurred in anticipation thereof and (ii) the Liens
securing such Debt do not extend to any other assets other than those
theretofore encumbered by such Liens plus (c) an amount equal to any reduction
of the Aggregate Commitment as a result of any change in the applicable Minimum
Consolidated Tangible Net Worth Level after the Third Amendment Effective Date.
          2.18 Amendment to Section 6.06. Section 6.06 of the Credit Agreement
is hereby amended by deleting such Section in its entirety and inserting in lieu
thereof the following:
     Section 6.06 Sale of Assets. Sell, lease, assign, transfer, or otherwise
dispose of, or permit any Subsidiary to sell, lease, assign, transfer, or
otherwise dispose of, any of its now owned or hereafter acquired assets
(including, without limitation, shares of stock and indebtedness of
subsidiaries, receivables, and leasehold interests), except (a) for
(1) Inventory disposed of in the ordinary course of business; (2) the sale or
other disposition of assets no longer used or useful in the conduct of its
business, provided that, the Borrower is in compliance with Section 2.01.2(b)(i)
hereof and no Event of Default has occurred and is continuing; or (3) the sale
and leaseback of model homes; (b) that any Guarantor may sell, lease, assign, or
otherwise transfer its assets to the Borrower or any other Guarantor in
connection with an Internal Reorganization or otherwise; and (c) that the
provisions of this Section 6.06 shall not affect or limit the Borrower’s
obligations under Section 6.03.
          2.19 Amendment to Section 6.07. Section 6.07 of the Credit Agreement
is hereby amended by deleting such Section in its entirety and inserting in lieu
thereof the following:
     Section 6.07 Investments. Make, or permit any Subsidiary to make, any loan
or advance to any Person, or purchase or otherwise acquire, or permit any
Subsidiary to purchase or otherwise acquire, any capital stock, assets (other
than assets acquired in the ordinary course of business), obligation, or other
securities of, make any capital contribution to, or otherwise invest in or
acquire any interest in any Person including, without limitation, any hostile
takeover, hostile tender offer or similar hostile transaction (collectively,
“Investments”), except: (1) a direct obligation of the United States or any
agency thereof with maturities of one year or less from the date of acquisition;
(2) commercial paper rated at least “A-1” by Standard & Poor’s Corporation or
“P-1” by Moody’s Investors Service, Inc.; (3) certificates of deposit with
maturities of one year or less from the date of acquisition issued by any
commercial bank or federal savings bank having capital and surplus in excess of
$250,000,000; (4) a direct obligation of any state or municipality within the
United States with maturities of one year or less from the date of acquisition
and which, at the time of such acquisition, is accorded one of the two highest
debt ratings for obligations of such

- 11 -



--------------------------------------------------------------------------------



 



type by Standard & Poor’s or Moody’s; (5) mutual funds investing in assets of
the type described in items (1), (2), (3) or (4) above which in any case would
be classified as a current asset in accordance with GAAP which are managed by a
fund manager of recognized standing in the United States and having capital and
surplus of at least $100,000,000 or having at least $250,000,000 under
management; (6) stock, obligation, or securities received in settlement of debts
(created in the ordinary course of business) owing to the Borrower or any
Subsidiary provided such issuance is approved by the board of directors of the
issuer thereof; (7) a loan or advance from the Borrower to a Subsidiary, or from
a Subsidiary to a Subsidiary, or from a Subsidiary to the Borrower (subject,
however, to the limitations set forth below in the case of Investments in
Subsidiaries that are not Guarantors); (8) any Permitted Acquisition; (9) an
Investment in a Wholly-Owned Subsidiary, which Investment is, or constitutes a
part of, an Internal Reorganization (subject, however, to the limitations set
forth below in the case of Investments in Subsidiaries that are not Guarantors);
(10) redemptions and repurchases of senior Debt permitted to be incurred under
this Agreement so long as the aggregate amount of such redemptions and
repurchases do not exceed $300,000,000 plus an amount equal to fifty percent
(50%) of the cumulative Net Income of the Borrower earned in any quarter ended
after June 30, 2008 (excluding any quarter in which there is a loss) plus an
amount equal to fifty percent (50%) of net proceeds received after the Third
Amendment Effective Date by the Borrower or any Subsidiary from the sale or
issuance of any equity interests (other than Disqualified Stock);
(11) redemption and repurchases in respect of any subordinated Debt of Borrower
or any of its Wholly-Owned Subsidiaries so long as the Interest Coverage Ratio
shall be greater than or equal to 1.75 to 1.00; (12) any redemption, repurchase,
exchange or refinancing of Debt (a) in exchange for, or out of the proceeds of
the substantially concurrent issuance and sale of, equity interests (other than
Disqualified Stock), or (b) in exchange for, or out of the proceeds of the
substantially concurrent incurrence of, Refinancing Debt; (13) Investments in
Subsidiaries that are not Guarantors and that are not any Joint Venture
(subject, however, to the limitations set forth below); (14) any other
Investment not identified in clauses (1) though (13) above (subject, however, to
the limitations set forth below); provided further that, (a) the aggregate
amount of all Investments by the Borrower and its Subsidiaries permitted under
clauses (13) and (14) above and the contingent obligations under guaranties
permitted under clause (3) of Section 6.08 below does not at any time exceed
thirty-five percent (35%) of Consolidated Tangible Net Worth, and (b) neither
the Borrower nor any Subsidiary may repurchase or redeem any equity interests
they have issued at any time other than pursuant to the provisions of this
Section 6.07.
          2.20 Amendment to Section 6.09. Section 6.09 of the Credit Agreement
is hereby amended by deleting such Section in its entirety and inserting in lieu
thereof the following:
     Section 6.09 Transactions With Affiliates. Enter into any transaction,
including, without limitation, the purchase, sale, or exchange of

- 12 -



--------------------------------------------------------------------------------



 



property or the rendering of any service, with any Affiliate, or permit any
Subsidiary to enter into any transaction, including, without limitation, the
purchase, sale, or exchange of property or the rendering of any service, with
any Affiliate, except in the ordinary course of and pursuant to the reasonable
requirements of the Borrower’s or such Guarantor’s or any Subsidiary’s business
and upon fair and reasonable terms no less favorable to the Borrower or such
Guarantor or any Subsidiary than would obtain in a comparable arm’s-length
transaction with a Person not an Affiliate (which exception shall include the
payment of insurance premiums to UHIC for the purchase of construction
warranties and builder default protection for buyers of Housing Units from the
Borrower or any of its Subsidiaries and to the Title Companies for title
insurance); provided however that, the following transactions shall not be
prohibited by this Section 6.09: (i) transactions involving the purchase, sale
or exchange of property having a value of $500,000 or less; (ii) transactions
otherwise permitted by this Agreement; (iii) the issuance of any equity
interests (whether common or preferred), other than Disqualified Stock, to
Affiliates that are not officers or directors of Borrower or any Guarantor; and
(iv) the execution of customary agreements entered into with shareholders
relating to (x) registration rights and, related to such registration rights,
reasonable indemnification rights and reasonable cost reimbursements, (y) board
observation rights and (z) other provisions reasonably acceptable to the Agent.
          2.21 Amendment to Section 6.11. Section 6.11 of the Credit Agreement
is hereby amended by deleting such Section in its entirety and inserting in lieu
thereof the following:
     Section 6.11 Amendment or Modification of Senior Indentures. Amend or
modify, or permit any amendment or modification of, any of the Senior Indentures
(other than those provided for in (a) clauses (7), (8), or (9) of Section 9.01
of the Base Indenture 2001, (b) clauses (1), (4), (5) of Section 9.01 of the
Base Indenture 2002, (c) clauses (1), (3), or (6) of Section 13.01 of the Base
Indenture 2004, and (d) any similar provision set forth in any indenture entered
into after the date hereof in connection with any Refinancing Debt with respect
to the Senior Notes, in each case as such provisions exist on the date hereof
or, for any indenture under clause (d) above, on the date of execution) if such
amendment or modification has the effect of making any terms, covenants or
restrictions contained therein, taken as a whole, as determined by the Agent in
its reasonable discretion prior to such amendment or modification, more
restrictive than such terms, covenants or restrictions prior to giving effect to
such amendment or modification; provided that, for any amendment or modification
permitted by the foregoing clause (other than those specified in the
parenthetical thereof), the Borrower shall provide Agent a certificate with
respect to the amendment or modification not containing any more restrictive
terms and satisfactory evidence thereof prior to entering into such amendment or
modification.

- 13 -



--------------------------------------------------------------------------------



 



          2.22 Amendment to Section 6.12. Section 6.12 of the Credit Agreement
is hereby amended by deleting the phrase “or permit BMC to engage in any
business other than mortgage banking” in such Section.
          2.23 Amendment to Section 7.01. Section 7.01 of the Credit Agreement
is hereby amended by deleting such Section in its entirety and inserting in lieu
thereof the following:
     Section 7.01 Minimum Consolidated Tangible Net Worth. The Borrower will
maintain at all times a Consolidated Tangible Net Worth of not less than
$100,000,000.
          2.24 Amendment to Section 7.02. Section 7.02 of the Credit Agreement
is hereby amended by deleting such Section in its entirety and inserting in lieu
thereof the following:
     Section 7.02 [Intentionally Deleted].
          2.25 Amendment to Section 7.03. Section 7.03 of the Credit Agreement
is hereby amended by deleting such Section in its entirety and inserting in lieu
thereof the following:
     Section 7.03 [Intentionally Deleted].
          2.26 Amendment to Section 7.04. Section 7.04 of the Credit Agreement
is hereby amended by deleting such Section in its entirety and inserting in lieu
thereof the following:
     Section 7.04 [Intentionally Deleted].
          2.27 Amendment to Section 7.05. Section 7.05 of the Credit Agreement
is hereby amended by deleting such Section in its entirety and inserting in lieu
thereof the following:
     Section 7.05 [Intentionally Deleted.]
          2.28 Amendment to Section 7.06. Section 7.06 of the Credit Agreement
is hereby amended by deleting such Section in its entirety and inserting in lieu
thereof the following:
     Section 7.06 Minimum Liquidity. If, as of the last day of the fiscal
quarter most recently ended, the Interest Coverage Ratio is less than 1.75 to
1.00, the Borrower shall maintain either (a) the ratio of (i) Adjusted Cash Flow
From Operations for the last four quarters then ended to(ii) Interest Incurred
by the Loan Parties for the last four quarters then ended equal to or in excess
of 1.75 to 1.00, or (b) Unrestricted Cash not included in the Secured Borrowing
Base, together with any Borrowing Base Availability, in an amount of not less
than $120,000,000.

- 14 -



--------------------------------------------------------------------------------



 



          2.29 Amendment to Section 8.01(11). Section 8.01(11) of the Credit
Agreement is hereby amended by deleting such Section in its entirety and
inserting in lieu thereof the following:
     (11) Except with respect to releases of Liens permitted under this
Agreement, any of the Security Documents shall cease, for any reason, to be in
full force and effect, or any Loan Party or any Affiliate of any Loan Party
shall so assert, or any Lien created by any of the Security Documents shall
cease to be enforceable and of the same effect and priority purported to be
created thereby;
          2.30 Amendment to Section 8.01(12). Section 8.01(12) of the Credit
Agreement is hereby amended by deleting such Section in its entirety and
inserting in lieu thereof the following:
     (12) Any Loan Party shall default in the observance or performance of
(a) any covenant contained in Section 5.16 or (b) any term, covenant or
agreement contained in the Cash Collateral Agreement, the Collateral Agreement
or any Mortgage, and such default contained in this clause (b) shall continue
unremedied for 30 consecutive days;
          2.31 Amendment to Section 8.01(13). Section 8.01(13) of the Credit
Agreement is hereby amended by deleting such Section in its entirety.
          2.32 Amendment to Section 10.07. Section 10.07 of the Credit Agreement
is hereby amended by deleting such Section in its entirety and inserting in lieu
thereof the following:
     Section 10.07 CHOICE OF LAW. THE LOAN DOCUMENTS SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK BUT GIVING EFFECT
TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.
          2.33 Amendment to Exhibit D. Exhibit D of the Credit Agreement is
hereby amended by deleting such Exhibit D in its entirety and inserting in lieu
thereof the Exhibit D attached hereto.
          2.34 Amendment to Exhibit G-1. Exhibit G-1 of the Credit Agreement is
hereby amended by deleting such Exhibit G-1 in its entirety and inserting in
lieu thereof Exhibit G-1 attached hereto.
          2.35 Amendment to Schedule IV. Schedule IV of the Credit Agreement is
hereby amended by deleting such Schedule IV in its entirety and inserting in
lieu thereof Schedule IV attached hereto.
          2.36 Amendment to Governing Law of Loan Documents. ANY LOAN DOCUMENT
WHICH IS STATED TO BE GOVERNED BY THE LAWS OF THE STATE OF NORTH CAROLINA LAW
(OTHER THAN A DEED OF TRUST OR SIMILAR COLLATERAL DOCUMENT WITH RESPECT TO REAL
PROPERTY LOCATED IN

- 15 -



--------------------------------------------------------------------------------



 



NORTH CAROLINA) SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO
NATIONAL BANKS.
     SECTION 3. CONDITIONS PRECEDENT.
          3.1 Effective Date. This Third Amendment shall become effective as of
the date first set forth above (the “Third Amendment Effective Date”) following
the date on which all of the following conditions have been satisfied or waived:
     (a) The Agent shall have received:
     (1) this Third Amendment, executed and delivered by a duly authorized
officer of the Borrower and the Lenders constituting Required Lenders;
     (2) an Acknowledgment and Consent, in the form set forth as Exhibit A
hereto, executed and delivered by a duly authorized officer of each Guarantor
(such Acknowledgment and Consent, together with this Third Amendment, the
“Amendment Documents”);
     (3) a favorable opinion of counsel for the Borrower in form and substance
reasonably satisfactory to the Agent; and
     (4) all fees and expenses related to this Third Amendment to be paid by
Borrower.
     (b) After giving effect to this Third Amendment, there shall be no Default
or Event of Default.
     SECTION 4. GENERAL.
          4.1 Representations and Warranties.
          (a) In order to induce the Agents and the Lenders to enter into this
Third Amendment, the Borrower hereby represents and warrants to the Agents, the
Arrangers and the Lenders that the representations and warranties of the
Borrower contained in the Credit Agreement and the other Loan Documents are true
and correct in all material respects on and as of the Third Amendment Effective
Date (after giving effect hereto) as if made on and as of the Third Amendment
Effective Date (except where such representations and warranties expressly
relate to an earlier date in which case such representations and warranties were
true and correct in all material respects as of such earlier date); provided
that, the representations and warranties contained in Section 4.04 (Financial
Statements), Section 4.06 (Other Agreements), Section 4.07 (Litigation),
Section 4.14 (Law; Environment) and Section 4.17 (Accuracy of Information) shall
be deemed to be made as set forth in the Credit Agreement except that such
representations and warranties shall be deemed to be made with an exception for
the matters identified in the Borrower’s Annual Report on Form 10-K for the
fiscal year ended September 30, 2007.

- 16 -



--------------------------------------------------------------------------------



 



          (b) In order to induce the Agents and the Lenders to enter into this
Third Amendment, the Borrower hereby represents and warrants to the Agents, the
Arrangers and the Lenders that (i) each of the Borrower and the Guarantors has
all necessary corporate power and authority to execute and deliver the Amendment
Documents, (ii) the execution and delivery by each such party of the Amendment
Documents have been duly authorized by all necessary corporate action on its
part, and (iii) the Amendment Documents have been duly executed and delivered by
each such party and constitute each such party’s legal, valid and binding
obligation, enforceable in accordance with its terms.
          (c) In order to induce the Agents and the Lenders to enter into this
Third Amendment, the Borrower hereby represents and warrants to the Agents, the
Arrangers and the Lenders that the Consolidated Tangible Net Worth of the
Borrower as of June 30, 2008 is greater than or equal to $350,000,000.
          (d) In order to induce the Agents and the Lenders to enter into this
Third Amendment, the Borrower hereby represents and warrants to the Agents, the
Arrangers and the Lenders that as of the Third Amendment Effective there has
been no material adverse change in the condition (financial or otherwise),
business, or operations of the Borrower and its Subsidiaries since March 31,
2007 except for the matters identified in the Borrower’s Annual Report on Form
10-K for the fiscal year ended September 30, 2007.
          4.2 Waiver of Claims. The Borrower acknowledges that the Agent and
Lenders have acted in good faith and have conducted themselves in a commercially
reasonable manner in their relationships with the Loan Parties in connection
with this Third Amendment and in connection with the Credit Agreement and the
other Loan Documents, the Borrower hereby waiving and releasing any claims to
the contrary. The Borrower, on its own behalf and on behalf of each of its
Affiliates, releases and discharges the Agent and Lenders, all Affiliates of the
Agent and Lenders, all officers, directors, employees, attorneys and agents of
the Agent and Lenders or any of their Affiliates, and all of their predecessors
in interest, from any and all claims, defenses, and causes of action arising out
of or in any way related to any of the Loan Documents, whether known or unknown,
and whether now existing or hereafter arising, including without limitation, any
usury claims, that have at any time been owned, or that are hereafter owned, in
tort or in contract by the Borrower or any Affiliate of the Borrower and that
arise out of any one or more circumstances or events that occurred prior to the
date of this Third Amendment.
          4.3 Notice of Effectiveness. The Agent shall promptly advise the
Lenders and the Borrower that this Third Amendment has become effective and of
the Third Amendment Effective Date.
          4.4 APPLICABLE LAW AND JURISDICTION. THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HERETO SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

- 17 -



--------------------------------------------------------------------------------



 



          4.5 Counterparts. This Third Amendment may be executed by the parties
hereto in any number of separate counterparts and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.
          4.6 Successors and Assigns. This Third Amendment shall be binding upon
and inure to the benefit of the Borrower and its successors and assigns, and
upon the Agents and the Lenders and each of their respective successors and
assigns. The execution and delivery of this Third Amendment by any Lender prior
to the Third Amendment Effective Date shall be binding upon its successors and
assigns and shall be effective as to any loans or commitments assigned to it
after such execution and delivery.
          4.7 Continuing Effect. Except as expressly amended hereby, the Credit
Agreement as amended by this Third Amendment shall continue to be and shall
remain in full force and effect in accordance with its terms. This Third
Amendment shall not constitute an amendment or waiver of any provision of the
Credit Agreement not expressly referred to herein and shall not be construed as
an amendment, waiver or consent to any action on the part of the Borrower that
would require an amendment, waiver or consent of the Agent or the Lenders except
as expressly stated herein. Any reference to the “Credit Agreement” in any
Credit Document or any related documents shall be deemed to be a reference to
the Credit Agreement as amended by this Third Amendment.
          4.8 Headings. Section headings used in this Third Amendment are for
convenience of reference only, are not part of this Third Amendment and are not
to affect the constructions of, or to be taken into consideration in
interpreting, this Third Amendment.
[Signature Page Follows]

- 18 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to
be executed and delivered by their respective duly authorized officers as of the
date first above written.

      BORROWER:  
BEAZER HOMES USA, INC.,
a Delaware corporation

                  By:           Name:   Robert S. Salomon        Title:   Senior
Vice President   

Signature Page to Third Amendment

 



--------------------------------------------------------------------------------



 



         

            WACHOVIA BANK, NATIONAL ASSOCIATION,
as Agent and as a Lender
      By:           Name:           Title:        

            CITIBANK, N.A., as a Lender
      By:           Name:           Title:        

            BNP PARIBAS, as a Lender
      By:           Name:           Title:        

                  By:           Name:           Title:        

            THE ROYAL BANK OF SCOTLAND, as a Lender
      By:           Name:           Title:        

            GUARANTY BANK, as a Lender
      By:           Name:           Title:        

 
 
Signature Page to Third Amendment

 



--------------------------------------------------------------------------------



 



            REGIONS FINANCIAL CORPORATION, as a Lender
      By:           Name:           Title:        

            JPMORGAN CHASE BANK, N.A., as a Lender
      By:           Name:           Title:        

            CITY NATIONAL BANK, a national banking
association, as a Lender
      By:           Name:           Title:        

            PNC BANK, N.A., as a Lender
      By:           Name:           Title:        

            UBS LOAN FINANCE, LLC, as a Lender
      By:           Name:           Title:        

 
 
Signature Page to Third Amendment

 



--------------------------------------------------------------------------------



 



            COMERICA BANK, as a Lender
      By:           Name:           Title:      

- 22 -



--------------------------------------------------------------------------------



 



         

EXHIBIT A
ACKNOWLEDGMENT AND CONSENT
     Reference is made to the Third Amendment, dated as of August 7, 2008 (the
“Third Amendment”), to and under the Credit Agreement, dated as of July 25, 2007
(as heretofore amended, supplemented or otherwise modified, the “Credit
Agreement”), among Beazer Homes USA, Inc., a Delaware corporation, the several
lenders from time to time parties thereto and Wachovia Bank, National
Association, as agent. Unless otherwise defined herein, capitalized terms used
herein and defined in the Credit Agreement are used herein as therein defined.
     Each of the undersigned parties to the Guaranty hereby (a) consents to the
transactions contemplated by the Third Amendment, (b) acknowledges and agrees
that the guarantees made by such party contained in the Guaranty and the grants
of security interests made by such party in the Collateral Agreement are, and
shall remain, in full force and effect after giving effect to the Third
Amendment, and (c) on its own behalf and on behalf of each of its Affiliates,
releases and discharges the Agent and Lenders, all Affiliates of the Agent and
Lenders, all officers, directors, employees, attorneys and agents of the Agent
and Lenders or any of their Affiliates, and all of their predecessors in
interest, from any and all claims, defenses, and causes of action arising out of
or in any way related to any of the Loan Documents, whether known or unknown,
and whether now existing or hereafter arising, including without limitation, any
usury claims, that have at any time been owned, or that are hereafter owned, in
tort or in contract by the undersigned or any Affiliate of the undersigned and
that arise out of any one or more circumstances or events that occurred prior to
the date of the Third Amendment.

      GUARANTORS:  
APRIL CORPORATION
   
BEAZER ALLIED COMPANIES HOLDINGS, INC.
   
BEAZER GENERAL SERVICES, INC.
   
BEAZER HOMES CORP.
   
BEAZER HOMES HOLDINGS CORP.
   
BEAZER HOMES INDIANA HOLDINGS CORP.
   
BEAZER HOMES SALES, INC.
   
BEAZER HOMES TEXAS HOLDINGS, INC.
   
BEAZER REALTY, INC.
   
BEAZER REALTY CORP.
   
BEAZER REALTY LOS ANGELES, INC.
   
BEAZER REALTY SACRAMENTO, INC.
   
BEAZER/SQUIRES REALTY, INC.
   
HOMEBUILDERS TITLE SERVICES, INC.
   
HOMEBUILDERS TITLE SERVICES OF VIRGINIA, INC.

                  By:           Name:   Robert S. Salomon        Title:   Senior
Vice President     

Acknowledgement and Consent

 



--------------------------------------------------------------------------------



 



         
BEAZER MORTGAGE CORPORATION

                  By:           Name:   Mike Furlow        Title:   Executive
Vice President     

         
ARDEN PARK VENTURES, LLC
   
BEAZER CLARKSBURG, LLC
   
BEAZER COMMERCIAL HOLDINGS, LLC
   
BEAZER HOMES INVESTMENTS, LLC
   
BEAZER HOMES MICHIGAN, LLC
   
DOVE BARRINGTON DEVELOPMENT LLC

         
By: BEAZER HOMES CORP., its Managing Member

                  By:           Name:   Robert S. Salomon        Title:   Senior
Vice President     

         
BEAZER SPE, LLC

         
By: BEAZER HOMES HOLDINGS CORP.,
        its Member

                  By:           Name:   Robert S. Salomon        Title:   Senior
Vice President     

         
BEAZER HOMES INDIANA, LLP
   
BEAZER REALTY SERVICES, LLC
   
PARAGON TITLE, LLC
   
TRINITY HOMES, LLC

         
By: BEAZER HOMES INVESTMENTS, LLC,
        its Managing Member or Managing Partner

         
By: BEAZER HOMES CORP.,
        its Managing Member

                  By:           Name:   Robert S. Salomon        Title:   Senior
Vice President     

 
 
Acknowledgement and Consent

 



--------------------------------------------------------------------------------



 



         
BEAZER HOMES TEXAS, L.P.
TEXAS LONE STAR TITLE, L.P.

         
By: BEAZER HOMES TEXAS HOLDINGS, INC., its General Partner

                  By:           Name:   Robert S. Salomon        Title:   Senior
Vice President     

         
BH BUILDING PRODUCTS, LP

         
By: BH PROCUREMENT SERVICES, LLC,
        its General Partner

   
 
   
By: BEAZER HOMES TEXAS, L.P.,
        its Managing Member
   
 
   
By: BEAZER HOMES TEXAS HOLDINGS, INC.,
        its General Partner

                  By:           Name:   Robert S. Salomon        Title:   Senior
Vice President     

         
BH PROCUREMENT SERVICES, LLC

         
By: BEAZER HOMES TEXAS, L.P.,
        its Managing Member

         
By: BEAZER HOMES TEXAS HOLDINGS, INC.,
        its General Partner

                  By:           Name:   Robert S. Salomon        Title:   Senior
Vice President     

 